DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed on 2/28/2020.
Claims 1-6, 8-13, and 15-20 have been amended in this action.
Claims 1-20 are pending.
Claims 1-20 are allowed.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Sutton (Reg. No. 73,855) on 6/13/2022.

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in the application:
Listing of Claims:
1.	(Currently Amendment) A method for cognitive services for a flight management system (FMS) software as a service (SaaS) platform, comprising:
obtaining training data;
training one or more reinforcement learning models using the obtained training data to generate one or more trained reinforcement learning models;
in response to receiving a request for cognitive services from a user device, analyzing a query of the request for cognitive services using at least one trained reinforcement learning model of the one or more trained reinforcement learning models;
determining intent, entity, emotion, and/or context of the query based on an output of the at least one trained reinforcement learning model to form a cognitive services request;
applying a second at least one trained reinforcement learning model of the one or more trained reinforcement learning models to the cognitive services request to determine one or more services to invoke; and
transmitting a result to the user device based on an output of the one of more invoked services.

2.	(Currently Amendment) The method of claim 1, wherein the training the one or more reinforcement learning models using the obtained training data includes:
training the one or more reinforcement learning models using partially observable Markov decision processes that integrate Bayesian belief tracking and reward-based reinforcement learning methods.

3.	(Currently Amendment) The method of claim 2, wherein the one or more trained reinforcement learning models are distributed probabilistic models, so that the one or more trained reinforcement learning models evolve over time and adapt from experience, and 
the one or more trained reinforcement learning models are tuned using hyperparameters to improve an accuracy of the one or more trained reinforcement learning models on the user’s queries over time.

4.	(Currently Amendment) The method of claim 3, wherein the training data includes information from one or a combination of: 
flight planning and navigation databases; 
FMS performance databases; aircraft maintenance databases; 
minimum equipment lists (MEL) datasets; 
Flight operational quality assurance (FOQA) Datasets; 
weather databases; and/or 
traffic pattern datasets, and
the one or more trained reinforcement learning models are also tuned using certified FMS components, and validated using public datasets.

5.	(Currently Amended Amendment) The method of claim 1, wherein the analyzing the query of the request for cognitive services using the at least one trained reinforcement learning model of the one or more trained reinforcement learning models includes:
applying transformations and/or pre-processing to the query to form feature vectors; and
applying the at least one trained reinforcement learning model of the one or more trained reinforcement learning models to the feature vectors to obtain targets, the targets indicating the intent, the entity, the emotion, and/or the context.

6.	(Currently Amendment) The method of claim 5, wherein the applying the second at least one trained reinforcement learning model of the one or more trained reinforcement learning models to the cognitive services request to determine one or more services to invoke includes:
applying the second at least one reinforcement learning model to the targets and/or contextual data provided by a context analyzer system to obtain a list of micro-services, third party APIs, and/or application requirements; and
using the list of micro-services, third party APIs, and/or applications requirements, transmitting invoke micro-service messages to the listed micro-services, transmitting requests for data and/or functionality to the listed third party APIs, and/or transmitting a request for an API mashup to an API mashup generator with the listed application requirements.

7.	(Original) The method of claim 6, wherein the transmitting the result to the user device based on the output of the one of more invoked services includes:
after transmitting the invoke micro-service messages, the requests for data and/or functionality, and/or the request for the API mashup, receiving responses from the micro-services, the third party APIs, and/or the API mashup generator; 
generating a response based on the received responses from the micro-services, the third party APIs, and/or the API mashup generator; and
transmitting the response as the result to the user device.

8.	(Currently Amendment) A system for cognitive services for a flight management system (FMS) software as a service (SaaS) platform, the system comprising:
a memory storing instructions; and
a processor executing the instructions to perform a process including:
obtaining training data;
training one or more reinforcement learning models using the obtained training data to generate one or more trained reinforcement learning models;
in response to receiving a request for cognitive services from a user device, analyzing a query of the request for cognitive services using at least one trained reinforcement learning model of the one or more trained reinforcement learning models;
determining intent, entity, emotion, and/or context of the query based on an output of the at least one trained reinforcement learning model to form a cognitive services request;
applying a second at least one trained reinforcement learning model of the one or more trained reinforcement learning models to the cognitive services request to determine one or more services to invoke; and
transmitting a result to the user device based on an output of the one of more invoked services.

9.	(Currently Amendment) The system of claim 8, wherein the training the one or more reinforcement learning models using the obtained training data includes:
training the one or more reinforcement learning models using partially observable Markov decision processes that integrate Bayesian belief tracking and reward-based reinforcement learning methods.

10.	(Currently Amendment) The system of claim 9, wherein the one or more trained reinforcement learning models are distributed probabilistic models, so that the one or more trained reinforcement learning models evolve over time and adapt from experience, and 
the one or more trained reinforcement learning models are tuned using hyperparameters to improve an accuracy of the one or more trained reinforcement learning models on the user’s queries over time.

11.	(Currently Amendment) The system of claim 10, wherein the training data includes information from one or a combination of: 
flight planning and navigation databases; 
FMS performance databases; 
aircraft maintenance databases; 
minimum equipment lists (MEL) datasets; 
Flight operational quality assurance (FOQA) Datasets; 
weather databases; and/or 
traffic pattern datasets, and
the one or more trained reinforcement learning models are also tuned using certified FMS components, and validated using public datasets.

12.	(Currently Amendment) The system of claim 8, wherein the analyzing the query of the request for cognitive services using the at least one trained reinforcement learning model of the one or more trained reinforcement learning models) includes:
applying transformations and/or pre-processing to the query to form feature vectors; and
applying the at least one trained reinforcement learning model of the one or more trained reinforcement learning models to the feature vectors to obtain targets, the targets indicating the intent, the entity, the emotion, and/or the context.

13.	(Currently Amendment) The system of claim 12, wherein the applying the second at least one trained reinforcement learning model of the one or more trained reinforcement learning models to the cognitive services request to determine one or more services to invoke includes:
applying the second at least one reinforcement learning model to the targets and/or contextual data provided by a context analyzer system to obtain a list of micro-services, third party APIs, and/or application requirements; and
using the list of micro-services, third party APIs, and/or applications requirements, transmitting invoke micro-service messages to the listed micro-services, transmitting requests for data and/or functionality to the listed third party APIs, and/or transmitting a request for an API mashup to an API mashup generator with the listed application requirements.

14.	(Original) The system of claim 13, wherein the transmitting the result to the user device based on the output of the one of more invoked services includes:
after transmitting the invoke micro-service messages, the requests for data and/or functionality, and/or the request for the API mashup, receiving responses from the micro-services, the third party APIs, and/or the API mashup generator; 
generating a response based on the received responses from the micro-services, the third party APIs, and/or the API mashup generator; and
transmitting the response as the result to the user device.

15.	(Currently Amendment) A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method for cognitive services for a flight management system (FMS) software as a service (SaaS) platform, the method comprising:
obtaining training data;
training one or more reinforcement learning models using the obtained training data to generate one or more trained reinforcement learning models;
in response to receiving a request for cognitive services from a user device, analyzing a query of the request for cognitive services using at least one trained reinforcement learning model of the one or more trained reinforcement learning models;
determining intent, entity, emotion, and/or context of the query based on an output of the at least one trained reinforcement learning model to form a cognitive services request;
applying a second at least one trained reinforcement learning model of the one or more trained reinforcement learning models to the cognitive services request to determine one or more services to invoke; and
transmitting a result to the user device based on an output of the one of more invoked services.

16.	(Currently Amendment) The non-transitory computer-readable medium of claim 15, wherein the training the one or more reinforcement learning models using the obtained training data includes:
training the one or more reinforcement learning models using partially observable Markov decision processes that integrate Bayesian belief tracking and reward-based reinforcement learning methods.

17.	(Currently Amendment) The non-transitory computer-readable medium of claim 16, wherein the one or more trained reinforcement learning models are distributed probabilistic models, so that the one or more trained reinforcement learning models evolve over time and adapt from experience, and 
the one or more trained reinforcement learning models are tuned using hyperparameters to improve an accuracy of the one or more trained reinforcement learning models on the user’s queries over time.

18.	(Currently Amendment) The non-transitory computer-readable medium of claim 17, wherein the training data includes information from one or a combination of: 
flight planning and navigation databases; 
FMS performance databases; 
aircraft maintenance databases; 
minimum equipment lists (MEL) datasets; 
Flight operational quality assurance (FOQA) Datasets; 
weather databases; and/or 
traffic pattern datasets, and
the one or more trained reinforcement learning models are also tuned using certified FMS components, and validated using public datasets.

19.	(Currently Amendment) The non-transitory computer-readable medium of claim 15, wherein the analyzing the query of the request for cognitive services using the at least one trained reinforcement learning model of the one or more trained reinforcement learning models includes:
applying transformations and/or pre-processing to the query to form feature vectors; and
applying the at least one trained reinforcement learning model of the one or more trained reinforcement learning models to the feature vectors to obtain targets, the targets indicating the intent, the entity, the emotion, and/or the context.

20.	(Currently Amendment) The non-transitory computer-readable medium of claim 15, wherein the applying the second at least one trained reinforcement learning model of the one or more trained reinforcement learning models to the cognitive services request to determine one or more services to invoke includes:
applying the second at least one reinforcement learning model to the targets and/or contextual data provided by a context analyzer system to obtain a list of micro-services, third party APIs, and/or application requirements; and
using the list of micro-services, third party APIs, and/or applications requirements, transmitting invoke micro-service messages to the listed micro-services, transmitting requests for data and/or functionality to the listed third party APIs, and/or transmitting a request for an API mashup to an API mashup generator with the listed application requirements.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, training one or more reinforcement learning models using the obtained training data to generate one or more trained reinforcement learning models; in response to receiving a request for cognitive services from a user device, analyzing a query of the request for cognitive services using at least one trained reinforcement learning model of the one or more trained reinforcement learning models; determining intent, entity, emotion, and/or context of the query based on an output of the at least one trained reinforcement learning model to form a cognitive services request; applying a second at least one trained reinforcement learning model of the one or more trained reinforcement learning models to the cognitive services request to determine one or more services to invoke as recited in independent claim 1, and further fails to teach similar worded limitations in independent claims 8, and 15.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QING CHEN/
Primary Examiner, Art Unit 2191